Citation Nr: 0331820	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $35,872.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1967 to November 
1968.  

In October 2001, the St. Petersburg, Florida, Regional Office 
(RO) proposed to retroactively terminate the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of February 1, 1998 based upon his receipt of previously 
unreported earned income.  In January 2002, the RO 
implemented the proposed termination.  The RO subsequently 
informed the veteran in writing of the overpayment of VA 
improved pension benefits in the amount of $35,872.00 and his 
appellate and waiver rights.  In April 2002, the veteran 
submitted a notice of disagreement with the creation of the 
overpayment of VA improved pension benefits in the amount of 
$35,872.00 and a request for waiver of recovery of the 
overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $35,872.00 upon its finding of bad 
faith.  The veteran represents himself in this appeal.  

The veteran has submitted both an informal application to 
reopen his claim of entitlement to service connection for a 
right eye disorder claimed as the result of Agent Orange 
exposure and an informal claim of entitlement to service 
connection for diabetes mellitus claimed as a result of Agent 
Orange exposure.  It appears that the RO has not had an 
opportunity to act upon either the application or the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA improved pension benefits in the amount of $35,872.00 
was not properly created and any valid debt should be waived.  
The Court has directed that when a debtor requests waiver of 
an overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $35,872.00.  The RO has not issued 
a statement of the case (SOC) or a supplement statement of 
the case (SSOC) which addresses that issue.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Additionally, the Board finds that a current financial status 
report from the veteran would be helpful in resolving the 
issues raised by the instant appeal.   Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO should then adjudicate the 
issue of whether the overpayment of VA 
improved pension benefits in the amount 
of $35,872.00 was properly created.  If 
the benefit sought on appeal is denied, 
the RO should then issue a SSOC to the 
veteran which contains a full and 
complete discussion of (1) whether the 
overpayment of VA improved pension 
benefits in the amount of $35,872.00 was 
properly created; (2) the veteran's 
entitlement to waiver of recovery of the 
overpayment of VA improved pension 
benefits in the calculated amount; and 
(3) all applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

